Atkinson, J.
1. Where an oil company is engaged in one city in selling at wholesale gasoline, oil, etc., and delivers by truck, upon orders received by telephone or mail, in the quantities required by the terms of such orders, to retail dealers in other towns, the wholesale dealer is not engaged in selling by wholesale in the towns at which are located the retail dealers, though the payments are made there by the check of the retail dealers payable to the wholesale dealer, the check at the time of the delivery being handed to the driver of the truck of the wholesale dealer for the latter. City of Colquitt v. Jeffords Oil Co., 170 Ga. 605 (154 S. E. 140) ; Wofford Oil Co. v. Boston, 170 Ga. 624 (154 S. E. 145).
2. The ruling just announced does not apply where the vendor makes both sales and deliveries in the town levying the tax. The judge was authorized by the evidence to And that the company had made sales and deliveries in the Town of Pitts in violation of the ordinance. Cochran v. Pitts, 47 Ga. App. 709 (171 S. E. 312).
3. In view of the evidence, the judge did not err in refusing an injunction.

Judgment affirmed.


All the Justices concur.